Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Quenisha Gardner, Appellant                           Appeal from the 114th District Court of
                                                      Smith County, Texas (Tr. Ct. No. 003-
No. 06-13-00018-CR          v.                        0149-09). Memorandum Opinion delivered
                                                      by Justice Moseley, Chief Justice Morriss
State of Texas, Appellee                              and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Quenisha Gardner, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 2, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk